DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 23 September 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 was filed before the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katiyar et al. hereinafter Katiyar US 20170168803 A1.
Katiyar teaches a network device (figures 1, 2A, 2B; paragraph 33 disclosing "The control network device 120 includes a line card (LC) upgrader 121, and one or more network interface(s) 122. The LC upgrader 121 is operative to configure the network device i01 and to enable an upgrade of the network device 101 without disruption of traffic as will be described in further detail with reference to FIGS. 2A-3B. In some embodiments, the control network device 120 is an SDN controller and the communication between the control network device 120 and the network device 101 is performed through the OpenFlow protocol.”) comprising:
 (a) a host processor executing instructions for control-plane operations that manage and maintain a plurality of data-plane-associated tables of a switch- fabric of the network device (paragraphs 27 and 34, "The set of line ecards make up the data plane, while the set of control cards provide the control plane and exchange packets with  external network devices through the line cards.", "The special purpose network elements 102 include a control plane component 124A, a redundant control. plane component 124B, and one or more Line Cards 130A-R. The general purpose network elements 104 includes one or more processor(s) 142, and non-transitory machine readable storage media 148 including software 150, which when executed by the one or more processor{s) 142 causes the execution of the virtualization layer 154 and the instantiations of one or more applications 162A-162R. In some embodiments, the instantiation of the software generates (with the hardware on which the applications run) one or more Line Card Virtual Machines 160A to 160R. In an embodiment, each of the control plane components, the line cards and the LC VMs are implemented as described in further details with reference to FIG. 4A (ND 402, ND 404, and ND 406)."); 
 (b) a network interface (paragraph 33, "the control network device 120 includes a line card (LC) upgrader 121, and one or more network interface(s) 122. The LC upgrader 121 is operative to configure the network device 101 and to enable an upgrade of the network device 101 without disruption of traffic as will be described in further detail with | reference to FIGS. 2A-3B."); 
(C) a memory having computer readable instructions, wherein execution of the computer readable instruction, cause the host processor to: 
(d) establish, via the network interface, a network connection with a remote computing device comprising a remote processor (figure 2A);
 (e) direct the remote computing device to instantiate a virtualized standby switch, wherein the instantiated virtualized standby switch is configured to execute a set of instructions to manage and maintain the plurality of data-plane- associated tables of the switch-fabric of the network device (paragraph 28, " The Line cards, control cards, and/or service cards may be implemented as hardware cards. Under the network unction virtualization (NFV) paradigm, these cards can be implemented as software entities (herein referred to as virtual machines (VMs)). In some embodiments, the network device can include, in addition to a set of hardware line cards and control cards, software stored on a non- transitory machine readable storage media, which when executed on a set of one or more processor(s} (which are often COTS processors) instantiate one or more line card | virtual machines."); 
(f}, synchronize control-plane states of the virtualized standby switch with control plane states of the network device (paragraph 40, "The control network device 120 causes (e.g., by instructing or configuring the network device 101) the instantiation of a standby LC VM for each active LC that currently exists at | the network device 101 and which needs to be updated. In other embodiments, a single standby LC VM is instantiated for all active LCs of a particular type T that need updating, and update of the active LCs occurs serially with traffic intended for an updating LC being processed by the LC VM. In this example, at operation 214, the control network device 120 causes the new image to be used to | instantiate (operation 215 at the network device 101) standby LC VM 160A, which emulates an updated (e.g., upgraded) version of active LC 130A. Each LC VM {e.g., LC VM. 160A) may then be added. (operation 216) as an extended slot to control plane component 124A (i.e., the LC VM wail now be treated as a line card of the network device 101). In an embodiment, the LC VM is referred to as an extended slot as there is no physical slot for a VM."); and 
(g) reset the host processor to boot-up with a new system image in an upgrade or boot-up process, wherein during the upgrade process, the virtualized standby switch is configured to update, via data-plane transaction messages over the network interface, one or more of the plurality of data-plane-associated tables, and states of the network device (paragraph 48, "At operation 320, the control network device 120 causes {e.g., configures) the network device 101 to instantiate, based on the software update, a line card virtual machine (e.g0., LC VM 160A) that serves as a standby LC VM (i.e., a redundant data plane component). At operation 340, the control network device 120 may cause the network device 101 to configure the control plane component 124A to add the LC VM 160A as “an extended slot. At operation 350, the control network device 120 causes {e.q., configures) the network device 103 {e.g.,; a switch or router) to forward data traffic to both the Tine card (e.g., LC 130A) and the LC VM (e.g., 160A), and causes at operation 360 the network device 101 to update the line card according to the software update while using the LC VM to process the data : traffic forwarded from the network device 103."). 

As per claim 3, Katiyar teaches the network device of claim 1, wherein the computer readable instruction, when executed by the host processor, cause the host processor to establish a tunnel connection or a direct connection with the virtualized standby switch (par 0027 and 0055).As per claim 4, Katiyar teaches the network device of claim 1, wherein the computer readable instructions to synchronize the control-plane states of the virtualized standby switch with the control-plane states of the network device comprises instructions for switchover operations with a physical switch (see fig 4).
As per claim 5, Katiyar teaches the network device of claim 1, wherein the control-plane associated message comprises protocol state machine updates (fig 2B sections 222 and 228).As per claim 9, Katyar teaches the network device of claim 1 wherein the synchronization operation is performed using at least one of high availability (HA) operations, In-Service Software Upgrade (ISSU) operations (see par 0029) , and Stateful Switchover (SSO) operations.
As per claim 12, Katiyar teaches the network device of claim 1, wherein the update of the one or more of the plurality of data-plane-associated tables and states of the network device includes at least one of: updates associated with newly learnt MAC entries; updates associated with Layer 3 entries; updates associated with EtherChannel membership; updates associated with Spanning Tree Protocol topology-change; updates associated with protocol state or resource state change; and updates associated with hardware resource transition change (see par 0054).
As per claim 19, see claim 1 rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katiyar and Applicant’s Background of the invention hereinafter “ABI”.
As per claims 6 and 16, Katiyar teaches all the features of the claims as discussed in in claim 1 rejection above. However, Katiyar does not teach non-redundant stackable switch. ABI discusses non-redundant switch (see par 0005). It would be obvious to a skill artisan before the effective filing date of the invention to incorporate a non-redundant stockable switching into Katiyar system to achieve a stateful switch over without using additional hardware or hardware resources, and minimizing traffic loss.
(well known knowledge and motivation in regard to non-redundant feature, see US 20150106651).
Claims 2, 7-8, 10-11, 13-15, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454